NO. 07-05-0141-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL D


MAY 3, 2005

______________________________


IN RE MICHAEL LOU GARRETT, 


									Relator 
_________________________________


Original Proceeding  

_______________________________


Before QUINN, REAVIS and CAMPBELL, JJ.
	 Pending before this court is the pro se petition of Michael Lou Garrett for a writ of
mandamus.  Through it, he asks that we order the Honorable John B. Board, 181st Judicial
District Court, to immediately act upon his motion to rehear and/or reconsider the court's
order dismissing his civil suit as frivolous.  We deny the petition for the reasons that follow.
	First, it fails to conform with the applicable rules of procedure.  For instance, it lacks
a verification of the factual statements.  See Tex. R. App. P. 52.3 (requiring that all factual
statements in the petition be verified).  So too has Garrett failed to provide us with a
certified copy of his motion for rehearing.  Because he is obligated to accompany his
petition with a certified copy of any order or document showing the matter of which he
complains, id. at 52.3(j)(A), and the motion he hopes to have heard would fall within that
category, he should have given us a copy of it.  
	Second, while it may be that a trial court has the ministerial duty to act upon motions
pending before it, authority accords it a reasonable time within which to act.  In re Bates,
65 S.W.3d 133, 134-35 (Tex. App.-Amarillo 2001, orig. proc.).  And, whether that period
lapsed depends upon the circumstances of each case.  Id. at 135.  In other words, no bright
line demarcates the boundaries of a reasonable time period.  Id.  Many indicia are
influential, not the least of which are the date upon which the relief was sought, the length
of time which has since lapsed, the trial court's knowledge of the matter, its overt refusal
to act on same, the state of the court's docket, and the existence of other judicial and
administrative matters which must be addressed first.  Id.  So too must the trial court's
inherent power to control its own docket be included in the mix.  In re Bates, 65 S.W.2d at
135; see Ho v. University of Texas at Arlington, 984 S.W.2d 672, 694-95 (Tex. App.-
Amarillo 1998, pet. denied) (holding that a court has the inherent authority to control its own
docket).  Because that power is discretionary, Hoggett v. Brown, 971 S.W.2d 472, 495
(Tex. App.-Houston [14th Dist.] 1997, no pet.), we must be wary of interfering with its
exercise without legitimate basis.  And, given that the party requesting mandamus relief has
the burden to provide us with a record sufficient to establish his right to it, In re Bates, 65
S.W.2d at 135; Walker v. Packer, 827 S.W.2d 833 (Tex. 1992), Garrett had the obligation
to provide us with a record establishing as a matter of law that the trial court's delay, if any,
was and is unreasonable.  
	To satisfy this burden, Garrett does little else than insinuate that simply because the
trial court acted immediately upon the State's motion to dismiss, it was obligated to similarly
rule upon his motion for rehearing.  While he may so believe, we cannot so hold as a
matter of law.  This is especially true given that a trial judge has at least 75 days from the
date a final order is signed to act upon a motion for new trial or a motion to modify a final
order before the motion is overruled by operation of law.  Tex. R. Civ. P. 329b(c).  If that
rule contemplates a 75-day period, we are hard-pressed to say, as a matter of law, that
withholding action before the expiration of that time constitutes an unreasonable delay. 
And, that period has yet to lapse here.
	Third, and assuming arguendo that a trial court's refusal to act upon a motion of the
kind at bar before it is overruled by operation of law constitutes an abuse of discretion
(something Garrett does not address), Garrett also failed to illustrate that he had no
adequate remedy at law.  That no such remedy exists must be established before
mandamus can issue.  Walker v. Packer, 827 S.W.2d at 840.  Nowhere does he argue that
allowing his motion to be overruled by operation of law, per rule 329b(c), irreparably harms
him.  Indeed, he can always attack the supposed final order of dismissal via an appeal. (1)
	For these reasons, we deny, without prejudice, the petition for writ of mandamus.

 
		                   				Brian Quinn 
                                                             	              Justice 

1. Garrett also failed to provide us with a certified copy of the order purporting to dismiss his appeal.